DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed May 24, 2022 in which claims 7-10, and 18-21 were amended, claims 29-30 were canceled and claims 31-32 were added. Claims 23-28 are withdrawn from consideration.
The statutory type double patenting rejection as claiming the same invention as that of US Patent 8,920,525 is withdrawn in view of the amendment to the claims.

Double Patenting
In the following applications, the statements of intended use are not limiting because the preambles do not furnish additional structure for what is recited in the body of the claims and provide no antecedent basis for any of the limitations in the body of the claim.
Claims 12-14 of this application is patentably indistinct from claims 11-13 of Application No. 17/390,330.
Claims 1-6 and 12-17 of this application is patentably indistinct from claims 1-12,  of Application No. 17/357,702.
Claims 1-6, 12, 13, and 15-17 of this application is patentably indistinct from claims 1-6, 14, 15 and 17-19 of Application No. 17/390,458.
Claims  1-6, 12, 13, and 15-17 of this application is patentably indistinct from claims 1-8 and 10-12 of Application No. 17/390,524.
Claims 1, 3-6 and 12-17 of this application is patentably indistinct from claims 1, 3-6 and 14-19 of Application No. 17/390,567.
Claims 1-6, 12, 13, 16 and 17 of this application is patentably indistinct from claims 1-6, 10, 11, 14 and 15  of Application No. 17/390,607.
Claims 1, 3-6, 12-14 and 16 of this application is patentably indistinct from claims 1, 3-6, 9, 10, 13 and 14 of Application No. 17/390,633.
Claims 1-6, 12, 16 and 17 of this application is patentably indistinct from claims 1-6, 10, 14 and 15 of Application No. 17/390,665.
Claims 1-6, 12, 13, 16 and 17 of this application is patentably indistinct from claims 1-6, 9, 10, 13-14, and 17-18 of Application No. 17/390,687.
Claims 1-6, 12, 13, 16 and 17 of this application is patentably indistinct from claims 1-6, 9, 10 and 13-14 of Application No. 17/390,704.
Claims 1-6, 12-13 and 16-17  of this application is patentably indistinct from claims 1-6, 8-9 and 12-13 of Application No. 17/391,162.
 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11-13 of copending Application No. 17/390,330 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 17/357,702 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-3, 5-6, 12, 13 and 15-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-6, 14, 15 and 17-19 of copending Application No. 17/390/458 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12, 13, 15-17, 31 and 32 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 and 10-14 of copending Application No. 17/390,524 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1, 3-6 and 12-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,3-6 and 14-19  of copending Application No. 17/390,567 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12, 13, 16 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 10, 11, 14 and 15 of copending Application No. 17/390,607 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1, 3-6, 12-14 and 16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-6, 9, 10, 13 and 14 of copending Application No. 17/390,633 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12, 16 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 10, 14 and 15 of copending Application No. 17/390,665 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12, 13, 16 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 9, 10, 13 and 14 of copending Application No. 17/390,687 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12, 13, 16 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 9, 10, 13 and 14 of copending Application No. 17/390,704 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-6, 12, 13, 16 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8, 9, 12 and 13 of copending Application No. 17/391,162 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-15, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,920,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims contain substantially the same limitations except the claims differ in that some of the language in the present invention are either broader or narrower than that in the patent; e.g. “selected from the group consisting of”  as opposed to “selected from “ or “at least about” as opposed to “at least”.
Claims 1-11 and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 21, 24 and 25 of copending Application No. 17/390,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application include the derivatives of the compounds whereas the claims of the present invention do not.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/314,759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention do not contain the metal, metal oxide, metal hydroxide or metal halide as the additive, but does contain an additive that is an acid or salt thereof or a base or salt thereof, which are present in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 15 of copending Application No. 17/250,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application contains additional components. However, the present claims are open to  these additional components because the claims are open to unrecited components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 16 of copending Application No. 17/390,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the language “at least about” appears in present claim 4 and “at least” appears in present claim 14. Claim 4 of the copending application contains the claims “at least” and claim of the copending application 16 contains the language “at least about”.  Thus, one of the claims is broader than copending claim and one of the claims is narrower than the copending.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/390,524 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present invention is narrower than the claim of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/390,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the copending application contains a Markush group whereas claim 2 of the present invention uses the language “selected from”.  The additives overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of copending Application No. 17/390,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention uses the language “at least” whereas the claims of the copending application uses the language “at least about”. However, the percentages overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11 and 12 of copending Application No. 17/390,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the percentages and the additives overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 17/390,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges and components overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of copending Application No. 17/390,687 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11, 14, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, 12 and 16 of copending Application No. 17/390,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of copending Application No. 17/391,162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have overlapping ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7-10 and 18-21 are allowable.  The prior art fails to teach or suggest the claimed composition wherein the amount of ash, the heat value, the volatile matter and the moisture are as set forth in the now amended claims 7-10 and 18-21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17390491/20220612